UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7219



RONALD FLOYD JACKSON,

                                            Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SYSTEMS, INCORPORATED;
JOHN AYCOCK; ANNA MARIE INMAN; D. HOWARD;
SCDC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Patrick Michael Duffy, District
Judge. (CA-96-396-6-23AK)


Submitted:   February 12, 1998         Decided:     February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Floyd Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommended disposition and find no reversible error. Accordingly,

we affirm the order of the district court. We note that although
the Appellant's claim was not time-barred, see S.C. Code Ann. § 15-
4-30(3) (Law. Co-op. 1977) (repealed 1996); see also Fed. R. Civ.
P. 6(a), the district court properly dismissed the complaint be-

cause it failed to state a claim of deliberate indifference to a

serious medical need. See Estelle v. Gamble, 429 U.S. 97, 105-06

(1976); see also Miltier v. Beorn, 896 F.2d 848, 851-52 (4th Cir.
1990); Cooper v. Dyke, 814 F.2d 941, 945 (4th Cir. 1987). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2